Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
prediction device, processing device, reconstruction device, preprocessing device, control device, transformation module, calibration module, and inverse transformation module in claim 9, 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 12 are rejected under 35 U.S.C. 102(a) (1) by being anticipated by Lee et al. (US 20130294568 A1).
Regarding claim 1, Lee et al. teaches an imaging method, comprising: preprocessing projection data to obtain a predicted image of a truncated portion (see [0010]; “a method of reconstructing a tomography image of an object from a plurality of projection images generated by scanning the object in a plurality of projection directions includes: determining whether a truncated portion of the object exists in each of the plurality of projection images”); performing forward projection on the predicted image to obtain predicted projection data of the truncated portion (see para [0047]; “calculating the projection data for the first reconstruction image in the calculator 230 may include performing a forward projection on the first reconstruction image” see also [0110]; “For example, calculating the projection data by the verifier 250 includes performing a forward projection”); and performing image reconstruction based on the predicted projection data and projection data of an untruncated portion (see para [0010]; “reconstructing a first reconstruction image by using at least one projection image, in which a truncated portion of the object does not exist, based on a result of the determining”).
Regarding claim 9, Lee et al. teaches an imaging system (see para [0148; “FIG. 8 is a diagram illustrating a medical imaging system 800 according to an exemplary embodiment”), comprising: a prediction device, configured to preprocess projection data to obtain a predicted image of a truncated portion (see Fig. 10, S901, para [0163]; “In operation 901, the determinator 210 determines whether a truncated portion of an object exists in at least one of a plurality of projection images which are generated by scanning the object in a plurality of projection directions”); an image processing device, configured to perform forward projection on the predicted image to obtain predicted projection data of the truncated portion; and an image reconstruction device, configured to perform image reconstruction based on the predicted projection data and projection data of an untruncated portion (see para [0110]; “In more detail, the verifier 250 may calculate projection data of a tomography image by performing a projection operation using a vector on a tomography image reconstructed in the second reconstructor 240. For example, calculating the projection data by the verifier 250 includes performing a forward projection. However, an exemplary embodiment is not limited thereto. The verifier 250 may calculate the verification data by excluding the truncation data corresponding to a truncated portion of the object from the projection data generated for the tomography image”).
Regarding claim 12, the rejection of claim 1 is incorporated herein. 
et al. further teach a non-transitory computer-readable storage medium for storing a computer program, wherein when executed by a computer, the computer program causes the computer to perform the imaging method (see para [0009]; “One or more exemplary embodiments further provide non-transitory computer-readable recording media having recorded thereon a program for executing the methods”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied in claims above, and further in view of Fourni´e et al. “CT Field of View Extension Using Combined Channels Extension and Deep Learning Methods” cited on IDS.
Regarding claim 2, the rejection of claim 1 is incorporated herein.  Lee et al. in the combination further teach wherein the preprocessing projection data to obtain a predicted image see para [0012]; “a determination unit that determines whether a truncated portion of the object exists in each of the plurality of projection images; a first reconstruction unit that reconstructs a first reconstruction image by using at least one projection image, in which a truncated portion of the object does not exist, based on a result of the determining”). Lee et al. also teach calibrating the initial image (see para [0147]; “For example, the corrector 234 may adjust the truncation data 77 so that an intensity value of a start point 79 of the truncation data 77 is equal to that of a position 72 where data is suddenly discontinued in a truncated projection image. Thus, the corrected truncation data 78 may be generated according to a result of a scaling correction that has been performed on the truncation data 77 estimated by using a virtual detector 76”) but fails to teach the calibration based on a trained learning network. However, Fourni´e et al. teaches calibrating the initial image based on a trained learning network to obtain the predicted image of the truncated portion (see section 2, second paragraph, lines 1-3; “The artifacts produced outside of the SFoV region in X are then cleaned up by a U-Net F trained to match (X, y) pairs. The output of the network ˆy = F(X) can then be used as a realistic estimation of y for the EFoV region”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Fourni´e et al. in order to To evaluate performance on clinical data and improve quality of EFoV reconstructions (see see section 2, second paragraph, lines 1-3).
Regarding claim 3, the rejection of claim 2 is incorporated herein. Lee in the combination does not teach as further claimed, but Fourni´e et al. teaches wherein padding the truncated portion of the projection data comprises padding the truncated portion with projection data information at a boundary of the untruncated portion (see section 1, first paragraph, last sentence; “Artificially extending their angular width, for example by padding or extrapolating the channels as in fig. 1, will allow for a partially reconstructed EFoV region polluted by artifacts”).
Regarding claim 4, the rejection of claim 2 is incorporated herein. Lee et al. in the combination does not teach as further claimed, but Fourni´e et al. teaches wherein the calibrating the initial image of the truncated portion based on a trained learning network to obtain the predicted image of the truncated portion comprises: converting pixels of the initial image of the truncated portion from polar coordinates to rectangular coordinates, to obtain a pixel matrix of the initial image (see section 2, fourth paragraph; “To train the network, a collection of clinical CT scan slices y are projected to their Radon transform to obtain sinograms. The sinograms are extended by extrapolation of the outer channels as described previously (cf. fig. 1 and 2) and backprojected to images X used as inputs of the network” Radon transform implies the conversion of coordinates); calibrating the pixel matrix based on the trained learning network; and converting the calibrated pixel matrix from rectangular coordinates to polar coordinates, to obtain the predicted image of the truncated portion (see section 2, second paragraph, lines 1-3; “The artifacts produced outside of the SFoV region in X are then cleaned up by a U-Net F trained to match (X, y) pairs. The output of the network ˆy = F(X) can then be used as a realistic estimation of y for the EFoV region”).
Regarding claim 5, the rejection of claim 2 is incorporated herein. Lee et al. in the combination further teach wherein the trained learning network is obtained by training based on a virtual distorted image and a comparison image (see para [0064]; “Since a tomography image may be distorted when reconstructing the tomography image by using projection images in which a truncated portion of the object exists, the image reconstruction apparatus 200 may reconstruct a tomography image by using only projection images in which a truncated portion of the object does not exist” see also para [0082]; “the calculator 230 calculates projection data based on a projection operation using a vector or the like with respect to the first reconstruction image based on the assumption that a virtual detector 52 detects a detection signal for a truncated portion 51 of the object”) but failed to teach the trained learning network is obtained by training based on a virtual distorted image and a comparison image. However, Fourni´e et al. teach wherein the trained learning network is obtained by training based on a virtual distorted image and a comparison image (see section 2, fourth paragraph; “To train the network, a collection of clinical CT scan slices y are projected to their Radon transform to obtain sinograms. The sinograms are extended by extrapolation of the outer channels as described previously (cf. fig. 1 and 2) and backprojected to images X used as inputs of the network”).
Regarding claim 6, the rejection of claim 5 is incorporated herein. Lee et al. in the combination does not teach as further claimed, but Fourni´e et al. teaches wherein the trained learning network is obtained by training based on a pixel matrix of the virtual distorted image obtained by coordinate transformation and a pixel matrix of the comparison image obtained by coordinate transformation (see section 2, fourth paragraph; “To train the network, a collection of clinical CT scan slices y are projected to their Radon transform to obtain sinograms. The sinograms are extended by extrapolation of the outer channels as described previously (cf. fig. 1 and 2) and backprojected to images X used as inputs of the network. The loss function is only computed in the EFoV region and
is defined as the weighted sum of the structural dissimilarity DSSIM = (1 − SSIM)/2
(Wang et al., 2004) and the mean squared error”) 
Regarding claim 7, the rejection of claim 5 is incorporated herein.  Lee et al. in the combination further teach wherein a method for obtaining the virtual distorted image and the comparison image comprises: obtaining an original image without data truncation (see para [0012]; “an apparatus for reconstructing a tomography image of an object from a plurality of projection images generated by scanning the object in a plurality of projection directions includes: a determination unit that determines whether a truncated portion of the object exists in each of the plurality of projection images; a first reconstruction unit that reconstructs a first reconstruction image by using at least one projection image, in which a truncated portion of the object does not exist, based on a result of the determining”); virtually offsetting a portion of the original image corresponding to a target object to move it partially out of a scanning field, so as to obtain the comparison image (see para [0112]; “Accordingly, when a plurality of projection images generated by scanning the object in a plurality of projection images include a truncated portion of the object, the verifier 250 compares the data, other than the truncation data, of the projection data generated for a tomography image with the plurality of projection images”); performing virtual scanning and virtual data acquisition on the comparison image to generate virtual see para [0032]; “The tomography apparatuses 100a and 100b may generate the plurality of projection images as the radiation radiated from the radiation source 110a or 110b that moves linearly or in the circular arc scans the object 130a or 130b in a plurality of projection directions” see also para [0071]; “For example, as the radiation source 110 moves further away from the central position of the linear movement of the radiation source 110, i.e., a first position 32, the probability that a truncated portion of the object exists in a projection image becomes higher”); and performing image reconstruction on the virtual truncated projection data to obtain the virtual distorted image (see para [0064]; “Since a tomography image may be distorted when reconstructing the tomography image by using projection images in which a truncated portion of the object exists, the image reconstruction apparatus 200 may reconstruct a tomography image by using only projection images in which a truncated portion of the object does not exist” see also para [0083]; “Thus, the calculator 230 may calculate the projection data for the first reconstruction image in consideration of the presence of the virtual detector 52, and in this case, the calculated projection data does not include the truncated portion of the object”).
Regarding claim 8, the rejection of claim 5 is incorporated herein. Lee et al. in the combination further teach wherein a method for obtaining the virtual distorted image and the comparison image comprises: obtaining an original image without data truncation, the original image being used as the comparison image; obtaining projection data corresponding to the original image (see para [0065]; “In detail, the calculator 230 calculates projection data for the first reconstruction image reconstructed by using only the projection images in which a truncated portion of the object does not exist. The second reconstructor 240 does not directly reconstruct the projection images in which a truncated portion of the object exists, but rather uses the projection data calculated in the calculator 230. Thus, the accuracy of a reconstructed tomography image may be improved. Accordingly, it is possible to prevent a phenomenon in which a distortion of an image occurs at the truncation boundary in a tomography image”); and performing image reconstruction on the virtual truncated projection data to obtain the virtual distorted image (see para [0066]; “In addition, pixel values of images are influenced by a truncated portion of the object and increase a distorted contribution value of back projection as compared to an image in which a truncated portion of the object is absent, and, thus lower the accuracy and quality of a reconstructed image”). However, Lee et al does not teach as further claimed, but Fourni´e et al. teaches padding channels on two sides of the projection data to generate virtual truncated projection data (see section 1, first paragraph, last sentence; “Artificially extending their angular width, for example by padding or extrapolating the channels as in fig. 1, will allow for a partially reconstructed EFoV region polluted by artifacts”)
Regarding claim 10, the rejection of claim 9 is incorporated herein. Lee et al. in the combination further teach wherein the prediction device comprises: a preprocessing device, configured to process the truncated portion of the projection data based on the untruncated portion of the projection data, so as to obtain an initial image of the truncated portion (see para [0155]; “The image reconstruction apparatus 200 reconstructs a first reconstruction image by using at least one projection image, in which a truncated portion of the object does not exist, calculates projection data for the first reconstruction image, and reconstructs a tomography image of the object by using the calculated projection data”). However, Lee et al does not teach as further claimed, but Fourni´e et al. teaches a control device, configured to calibrate the initial image based on a trained learning network to obtain the predicted image of the truncated portion (see Section 2, third paragraph; “To remediate possible modifications of the SFoV region by the network, it is replaced by the corresponding SFoV of X. In order to improve the final SFoV/EFoV transition, the network output is adapted to the input distribution”).
Regarding claim 11, the rejection of claim 10 is incorporated herein. Lee et al. in the combination does not teach as further claimed, but Fourni´e et al. teaches wherein the control device comprises: a transformation module, configured to convert pixels of the initial image of the truncated portion from polar coordinates to rectangular coordinates, to obtain a pixel matrix of the initial image; a calibration module, configured to calibrate the pixel matrix based on the trained learning network; and an inverse transformation module, configured to convert the calibrated pixel matrix from rectangular coordinates to polar coordinates, to obtain the predicted image of the truncated portion (see section 2, fourth paragraph; “To train the network, a collection of clinical CT scan slices y are projected to their Radon transform to obtain sinograms” Radon transform implies converting polar coordinates/regions, see section 2, third paragraph; “To remediate possible modifications of the SFoV region by the network, it is replaced by the corresponding SFoV of X. In order to improve the final SFoV/EFoV transition, the network output is adapted to the input distribution”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1-8, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 4-9 and 14 of copending Application No. 16/866,668. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application is anticipated and/or is an obvious variant of the invention as stipulated by the claims of the 16/866,668 application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Below is a table showing the conflicting claims:
16865847
16866668
An imaging method, comprising: preprocessing projection data to 
obtain a predicted image of a 5truncated portion; 
performing forward projection on the predicted image to obtain predicted projection data of the truncated portion; and performing image reconstruction based on the predicted projection data and projection data of an untruncated portion.
+
calibrating the initial image based on a trained learning network to obtain the predicted image of the truncated portion.


obtaining a predicted image of a truncated portion, the method comprising:  
5preprocessing projection data to obtain, by 

reconstruction, an initial image of the truncated portion; and 












calibrating the initial image based on a trained learning network to obtain the predicted image of the truncated portion


3. The method according to claim 2, wherein padding the truncated 20portion of the projection data comprises padding the truncated portion with projection data information at a boundary of the untruncated portion.
3. The method according to claim 2, wherein the padding the truncated 15portion of the projection data comprises padding the truncated portion with projection data information at a boundary of an untruncated portion.
4. The method according to claim 2, wherein the calibrating the initial image of the truncated portion based on a trained learning network to obtain the 25predicted image of the 

and converting the calibrated pixel matrix from rectangular coordinates to polar coordinates, to obtain the predicted image of the truncated portion.

6. The method according to claim 1, wherein the trained learning network is obtained by training based on a virtual distorted image and a comparison image.
6. The method according to claim 5, wherein the trained learning network is obtained by training based on a pixel matrix of the virtual distorted image obtained by coordinate transformation and a pixel matrix of the comparison image obtained by coordinate transformation.
7. The method according to claim 6, wherein the trained learning network is obtained by training based on a pixel matrix of the virtual distorted image obtained by coordinate transformation and a pixel matrix of the comparison image obtained by coordinate transformation.
7. The method according to claim 5, wherein a method for obtaining the virtual distorted 




11. A device for obtaining a predicted image of a truncated portion, the device comprising:  10a preprocessing device, configured to preprocess projection data to obtain, by reconstruction, an initial image of the truncated portion; and a control device, configured to calibrate the initial image based on a trained learning network to obtain the predicted image of the truncated portion.
11. The system according to claim 10, wherein the control device 20comprises: a transformation module, configured to convert pixels of the initial image of the truncated portion from polar coordinates to rectangular coordinates, to obtain a pixel matrix of the initial image; a calibration module, configured to calibrate the pixel matrix based on 25the trained learning network; and an inverse transformation module, configured to 

 
 
 
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668